ORDER

PER CURIAM.
A jury convicted defendant of eighteen felony counts, consisting of three counts of first degree robbery, three of forcible rape, three of forcible sodomy, two of felony restraint, three of armed criminal action, three of kidnaping, and one of stealing. The trial court sentenced him as a persistent offender to seven consecutive life sentences, two concurrent life sentences, three consecutive ninety-nine year sentences, three concurrent thirty year sentences, and three concurrent twenty year sentences.
On appeal, defendant raises three points. We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by a written opinion.
The judgment and sentences are affirmed pursuant to Rule 30.25.